


Exhibit 10.7

 

 

 

TAX MATTERS AGREEMENT

 

by and among

 

GENERAL ELECTRIC COMPANY,
GENERAL ELECTRIC CAPITAL CORPORATION,
GE FINANCIAL ASSURANCE HOLDINGS, INC.,
GEI, INC.,

 

 

and

 

 

GENWORTH FINANCIAL, INC.

 

 

Dated as of

 

May 24, 2004

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

Definitions

 

SECTION 2.

Filing of Tax Returns

 

SECTION 3.

Indemnification by GE

 

SECTION 4.

Indemnification by Genworth

 

SECTION 5.

Tax Sharing Payments

 

SECTION 6.

Control

 

SECTION 7.

Refunds

 

SECTION 8.

Section 338 Elections

 

SECTION 9.

Tax Benefit Payments

 

SECTION 10.

Subordination

 

SECTION 11.

Other Tax Sharing Agreements

 

SECTION 12.

Interest

 

SECTION 13.

Adjustments

 

SECTION 14.

No Duplicative Payments

 

SECTION 15.

Tax Cooperation

 

SECTION 16.

Resolution of Disputes

 

SECTION 17.

Survival

 

SECTION 18.

Amendment

 

SECTION 19.

Transfer and Similar Taxes

 

SECTION 20.

Additional Provisions

 

 

i

--------------------------------------------------------------------------------


 

TAX MATTERS AGREEMENT

 

This Agreement is made this 24th day of May, 2004 among the General Electric
Company, a New York corporation (“GE”), General Electric Capital Corporation, a
Delaware corporation (“GECC”), GEI, Inc., a Delaware corporation (“GEI”), GE
Financial Assurance Holdings, Inc., a Delaware corporation (“GEFAHI”, and
collectively with GE, GEI, and GECC, the “GE Parties”), and Genworth Financial,
Inc., a Delaware corporation (“Genworth”).

 

A.   Pursuant to the Master Agreement dated as of May 24, 2004 among the GE
Parties and Genworth (the “Master Agreement”), Genworth has agreed, on the terms
and subject to the conditions set forth in the Master Agreement, to acquire (the
“Acquisition”), directly or indirectly, all the outstanding shares of stock of
GNA Corporation, Inc., a Washington corporation (“GNA”), and certain other
Subsidiaries of GE (GNA and such other Subsidiaries, together with Genworth, the
“Genworth Companies”) in a transaction that will constitute (as to certain of
such Genworth Companies) a qualified stock purchase within the meaning of
Section 338(d)(3) of the Code.

 

B.   GE and certain of the Genworth Companies have been members of an affiliated
group of corporations of which GE is the common parent (the “GE Affiliated
Group”) within the meaning of Section 1504(a) of the Code, and the members of
the GE Affiliated Group have heretofore filed United States federal income tax
returns on a consolidated basis (the “GE Consolidated Returns”) pursuant to
Section 1501 of the Code.

 

C.   Certain of GE and its Affiliates have heretofore joined in the filing of
certain combined, consolidated, or other similar United States state, local, or
other governmental or foreign

 

--------------------------------------------------------------------------------


 

income or franchise tax returns (the “GE Combined Returns”), and each group
filing such a return that includes any Genworth Company and at least one of GE
or a non-Genworth Affiliate of GE is designated a “Combined Group.”

 

D.   GEFAHI and certain of its Subsidiaries have entered into a Tax Allocation
Agreement effective November 5, 1997 and supplemented and modified effective
December 4, 2001 (the “GEFAHI Tax Allocation Agreement”).

 

E.   General Electric Capital Assurance Corporation, a Delaware corporation
(“GECA”), which is a wholly owned indirect subsidiary of GEFAHI, and the
Subsidiaries of GECA that are domestic life insurance companies, including Union
Fidelity Life Insurance Company, an Illinois corporation  (“UFLIC”), have been
treated as members of an affiliated group of life insurance companies of which
GECA is the common parent (the “GECA Affiliated Group”) pursuant to
Section 1504(c)(1) of the Code, and the members of the GECA Affiliated Group
have heretofore filed United States federal income tax returns on a consolidated
basis pursuant to Section 1501 of the Code.

 

F.   GECA, UFLIC, and the other Subsidiaries of GECA that are domestic life
insurance companies have entered into a Tax Allocation Agreement effective
December 31, 1995 and amended as of December 31, 2001 (the “GECA Tax Allocation
Agreement”).

 

G.   GECC and certain of the Subsidiaries of GECC have entered into a Federal
Income Tax Allocation Agreement effective June 1, 2001 (the “GECC Tax Allocation
Agreement”).

 

2

--------------------------------------------------------------------------------


 

H.   As a consequence of the Acquisition and the Initial Public Offering, the
Genworth Companies that have been members of the GE Affiliated Group will no
longer be members of the GE Affiliated Group, one or more of the Genworth
Companies may no longer be members of a Combined Group, and UFLIC will no longer
be a member of the GECA Affiliated Group.

 

I.   The GE Affiliated Group has received a private letter ruling (the “Ruling”)
from the IRS dated October 6, 2003, based on submissions dated August 7, 2003,
August 29, 2003, and September 24, 2003 (the “Submissions”) with respect to the
Acquisition.

 

J.   The parties to this Agreement desire to make certain covenants with respect
to tax matters and to allocate the liability for certain United States and
foreign federal, state, local, and other taxes that may be owed to or asserted
by United States or foreign federal, state, local, or other governmental taxing
authorities, and to provide for the allocation of any Tax benefits which may
arise as a result of any Section 338 Election.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises,
covenants, and conditions contained in this Agreement, the parties to this
Agreement agree as follows:

 

3

--------------------------------------------------------------------------------


 

SECTION 1.   Definitions.  (a)    The term “Acceleration Event” means (1) as to
Genworth, that any Person or group of Persons acting in concert (other than GE
and its Affiliates) acquires Effective Control of Genworth, and (2) as to any
Subsidiary of Genworth, that (i) any Person or group of Persons acting in
concert (other than Genworth and its Affiliates) acquires Effective Control of
such Subsidiary of Genworth, or (ii) Genworth and its Affiliates otherwise cease
to have Effective Control of such Subsidiary of Genworth; provided, however,
that in no event shall a sale of stock of Genworth by GE or its Affiliates be
treated as constituting an Acceleration Event.

 

(b)  The term “Acceleration Fraction” has the meaning specified in
Section 9(d)(2).

 

(c)  The term “Acquisition” has the meaning specified in Recital A of this
Agreement.

 

(d)  The term “Adjustment Payment” has the meaning specified in Section 13 of
this Agreement.

 

(e)  The term “Affiliate” has the meaning specified in Section 1.1 of the Master
Agreement.

 

(f)  The term “After-Tax Basis” means that, in determining the amount of the
payment necessary to indemnify any party against, or reimburse any party for,
Liabilities, the amount of such Liabilities will be determined net of any
reduction in Tax derived by the indemnified party as the result of sustaining or
paying such Liabilities, and the amount of such indemnification payment will be
increased (i.e., “grossed up”) by the amount necessary to satisfy any

 

4

--------------------------------------------------------------------------------


 

income or franchise Tax liabilities incurred by the indemnified party as a
result of its receipt of, or right to receive, such indemnification payment (as
so increased), so that the indemnified party is put in the same net after-Tax
economic position (taking into account all amounts payable under Section 9 and
all other relevant facts and circumstances) as if it had not incurred such
Liabilities, in each case without taking into account any impact on the tax
basis that an indemnified party has in its assets.

 

(g)  The term “Agreement” means this Tax Matters Agreement.

 

(h)  The term “Brookfield” means Brookfield Life Insurance Co., Ltd., a Bermuda
corporation.

 

(i)  The term “Brookfield Stock Purchase Agreement” means the Stock Purchase
Agreement, dated as of June 26, 2003, made among Brookfield, GECC, GE Capital
Asia Investments, a Delaware corporation, GEFAHI, and American International
Reinsurance Company, Ltd., a Bermuda company.

 

(j)  The term “Brookfield Taxes” means the excess (if any) of (1) the actual Tax
liability of Brookfield for the Taxable Year ending December 31, 2003, over (2)
the sum of (i) the amount of such Tax liability determined without regard to the
sale of the GEFA-Japan Shares pursuant to the Brookfield Stock Purchase
Agreement, and (ii) $200 million.

 

(k)  The term “Closing” has the meaning specified in Section 3.1 of the Master
Agreement.

 

5

--------------------------------------------------------------------------------


 

(l)  The term “Closing Date” has the meaning specified in Section 3.1 of the
Master Agreement.

 

(m)  The term “Code” means the Internal Revenue Code of 1986, as amended.

 

(n)  The term “Combined Group” has the meaning specified in Recital C of this
Agreement.

 

(o)  The term “Delayed Transfer Assets” has the meaning specified in Section 1.1
of the Master Agreement.

 

(p)  The term “Delayed Transfer Liabilities” has the meaning specified in
Section 1.1 of the Master Agreement.

 

(q)  The term “Effective Control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a business enterprise, whether through the ownership of voting stock, the use of
a voting trust, contractual arrangements, or otherwise.

 

(r)  The term “Election Statement” has the meaning specified in Section 8(c) (2)
of this Agreement.

 

(s)  The term “Final Allocation Schedule” has the meaning specified in
Section 8(b) of this Agreement.

 

(t)  The term “Final Date” means the last date on which Genworth may be required
to make a Tax Benefit Payment pursuant to Section 9(a).

 

6

--------------------------------------------------------------------------------


 

(u)  The term “Final Determination” means a final “determination” as defined in
Section 1313(a) of the Code or any other event (including the execution of a
Form 870-AD) which finally and conclusively establishes the amount of any
liability for Tax.

 

(v)  The term “GE” has the meaning specified in the Preamble of this Agreement.

 

(w)  The term “GE Affiliated Group” has the meaning specified in Recital B of
this Agreement.

 

(x)  The term “GE Combined Returns” has the meaning specified in Recital C of
this Agreement.

 

(y)  The term “GE Combined Taxes” has the meaning specified in Section 2 (a)(1)
of this Agreement.

 

(z)  The term “GE Consolidated Returns” has the meaning specified in Recital B
of this Agreement.

 

(aa)  The term “GE Consolidated Taxes” has the meaning specified in
Section 2(a)(1) of this Agreement.

 

(bb)  The term “GE Parties” has the meaning specified in the Preamble of this
Agreement.

 

(cc)  The term “GE Tax Services” has the meaning specified in Section 15(b) of
this Agreement.

 

(dd)  The term “GECA” has the meaning specified in Recital E of this Agreement.

 

7

--------------------------------------------------------------------------------


 

(ee)  The term “GECA Affiliated Group” has the meaning specified in Recital E of
this Agreement.

 

(ff)  The term “GECA Tax Allocation Agreement” has the meaning specified in
Recital F of this Agreement.

 

(gg)  The term “GECC” has the meaning specified in the Preamble of this
Agreement.

 

(hh)  The term “GECC Tax Allocation Agreement” has the meaning specified in
Recital G of this Agreement.

 

(ii)  The term “GEFA-Japan Shares” has the meaning specified in the Preliminary
Statements of the Brookfield Stock Purchase Agreement.

 

(jj)  The term “GEFAHI” has the meaning specified in the Preamble of this
Agreement.

 

(kk)  The term “GEFAHI Tax Allocation Agreement” has the meaning specified in
Recital D of this Agreement.

 

(ll)  The term “GEI” has the meaning specified in the Preamble of this
Agreement.

 

(mm)  The term “Genworth” has the meaning specified in the Preamble of this
Agreement.

 

8

--------------------------------------------------------------------------------


 

(nn)  The term “Genworth Asset” has the meaning specified in Section 2.2(a) of
the Master Agreement.

 

(oo)  The term “Genworth Business” has the meaning specified in Section 1.1 of
the Master Agreement.

 

(pp)  The term “Genworth Companies” has the meaning specified in Recital A of
this Agreement.

 

(qq)  The term “Genworth Tax Services” has the meaning specified in
Section 15(b) of this Agreement.

 

(rr)  The term “GNA” has the meaning specified in Recital A of this Agreement.

 

(ss)  The term “Initial Public Offering” has the meaning specified in
Section 1.1 of the Master Agreement.

 

(tt)  The term “IRS” has the meaning specified in Section 1.1 of the Master
Agreement.

 

(uu)  The term “IPO Date” means the date of closing of the Initial Public
Offering.

 

(vv)  The term “Life/Non-Life Election” has the meaning specified in
Section 2(a)(4).

 

(ww)  The term “Liabilities” has the meaning specified in Section 1.1 of the
Master Agreement.

 

9

--------------------------------------------------------------------------------


 

(xx)  The term “Master Agreement” has the meaning specified in Recital A of this
Agreement.

 

(yy)  The term “Outstanding Obligations” has the meaning specified in Section 10
of this Agreement.

 

(zz)  The term “Person” has the meaning specified in Section 1.1 of the Master
Agreement.

 

(aaa)  The term “Reinsurance Agreements” has the meaning specified in
Section 1.1 of the Master Agreement.

 

(bbb)  The term “Reinsurance Transaction” means any reinsurance transaction
pursuant to the Reinsurance Agreements, which, for the avoidance of doubt, does
not include any deemed reinsurance transaction resulting from any Section 338
Election.

 

(ccc)  The term “Ruling” has the meaning specified in Recital I of this
Agreement.

 

(ddd)  The term “Section 12 Rate” means the rate specified in Section 12,
compounded on a daily basis.

 

(eee)  The term “Schedule B Date” means April 15, June 15, September 15, and
December 15.

 

(fff)  Unless otherwise specified, the term “Section” means a section of this
Agreement.

 

10

--------------------------------------------------------------------------------


 

(ggg)  The term “Section 338 Election” means any election under Section 338(g)
or (h)(10) of the Code (or any successor provision) or any comparable provision
of state, local, or other governmental income or franchise tax law made pursuant
to Section 8 of this Agreement.

 

(hhh)  The term “Section 338 Sale Return” means each Tax Return with respect to
a Taxable Year that includes a deemed asset sale pursuant to a Section 338
Election, including any such Tax Return that is a consolidated return pursuant
to Treas. Reg. § 1.338-10(a)(1).

 

(iii)  The term “Separation” has the meaning specified in Section 1.1 of the
Master Agreement.

 

(jjj)  The term “Submissions” has the meaning specified in Recital I of this
Agreement.

 

(kkk)  The term “Subsidiary” has the meaning specified in Section 1.1 of the
Master Agreement.

 

(lll)  The term “Tax” has the meaning specified in Section 1.1 of the Master
Agreement.

 

(mmm)  The term “Tax Attribute” means any net operating loss, net capital loss,
investment tax credit, foreign tax credit, alternative minimum tax credit, or
other item (or carryforward or carryback thereof) which could reduce any Tax.

 

(nnn)  The term “Tax Benefit Payment” has the meaning specified in
Section 9(a)(2).

 

11

--------------------------------------------------------------------------------


 

(ooo)  The term “Tax Return” has the meaning specified in Section 1.1 of the
Master Agreement.

 

(ppp)  The term “Taxable Year” means a taxable year as defined in Section 441(b)
of the Code (and thus may include a period of less than 12 months for which a
return is made).

 

(qqq)  The term “Taxing Authority” has the meaning specified in Section 1.1 of
the Master Agreement.

 

(rrr)  The term “Transaction” means (1) the Separation; (2) any transfer of
assets or assumption of liabilities pursuant to Section 3.2(c), (e), or (i) of
the Master Agreement; (3) any other transfer of assets or assumption of
liabilities pursuant to the Transaction Documents (including any deemed transfer
of assets or assumption of liabilities as the result of any Section 338
Election) that is (i) completed on or before the Closing Date, and (ii) made
other than in the ordinary course of business; and (4) any transfer of Delayed
Transfer Assets or assumption of Delayed Transfer Liabilities, provided,
however, that the term “Transaction” will in no event include any Reinsurance
Transaction (but will include any dividend paid in connection with a Reinsurance
Transaction).

 

(sss)  The term “Transaction Documents” has the meaning specified in Section 3.2
of the Master Agreement.

 

(ttt)  The term “Transaction Taxes” means for any Taxable Year the amount of
Taxes incurred by the Genworth Companies that (1) result from the Transactions
that occur in such Taxable Year, and (2) are payable with respect to such
Taxable Year.

 

12

--------------------------------------------------------------------------------


 

(uuu)  The term “Transfer Documents” has the meaning specified in Section 3.4 of
the Master Agreement.

 

(vvv)  The term “Transition Services Agreement” has the meaning specified in
Section 1.1 of the Master Agreement.

 

(www)  The term “UFLIC” has the meaning specified in Recital E of this
Agreement.

 

(xxx)  Unless the context otherwise requires, references in this Agreement to
any Person include the successors and assigns of such Person, and any references
in this Agreement to the “GECC Tax Allocation Agreement” will include any
successor or supplemental agreement reasonably acceptable to GE entered into in
connection with any election made pursuant to Section 2(a)(4).

 

13

--------------------------------------------------------------------------------


 

SECTION 2.   Filing of Tax Returns.  (a)  (1)  GE will prepare (or cause to be
prepared) and file (or cause to be filed) all necessary GE Consolidated Returns
for all Taxable Years (whether ending before, on, or after the Closing Date),
all necessary GE Combined Returns for all Taxable Years (whether ending before,
on, or after the Closing Date), and each Section 338 Sale Return.  GE will pay
(i) any Taxes (“GE Consolidated Taxes”) with respect to such GE Consolidated
Returns, (ii)  any Taxes (“GE Combined Taxes”) with respect to such GE Combined
Returns, and (iii) any Transaction Taxes.  Genworth will pay all Taxes (other
than Transaction Taxes) with respect to each Section 338 Sale Return (other than
a GE Consolidated Return or GE Combined Return).

 

(2)  As promptly as reasonably practicable (and, in any event, no later than
March 31, 2005), Genworth will provide GE with the necessary information
relating to the Genworth Companies for GE to prepare such Tax Returns and to pay
such GE Consolidated Taxes, GE Combined Taxes, and Transaction Taxes.  Subject
to Section 2(a)(4), such information will be prepared by Genworth in a manner
consistent with past practice, and will be subject to review, adjustment, and
approval by GE, which approval may not be unreasonably withheld.

 

(3)  Subject to Section 2(a)(1), Genworth will have the right to be kept
informed of, to consult with GE regarding, and to participate in, preparing and
filing any Tax Returns described in Section 2(a)(1) to the extent that they may
affect Genworth.  Except for any gain, loss, or other item resulting directly
from a Transaction, each item on each Section 338 Sale Return (other than a GE
Consolidated Return or a GE Combined Return) will be subject to review,
adjustment, and approval by Genworth, which approval may not be unreasonably
withheld.  If Genworth proposes an adjustment to any Genworth item (other than
any gain, loss, or other

 

14

--------------------------------------------------------------------------------


 

such item resulting directly from a Transaction) on a GE Consolidated Return or
a GE Combined Return, and GE unreasonably declines to accept such proposal, then
each amount payable pursuant to this Agreement (including Section 5), the GEFAHI
Tax Allocation Agreement, the GECC Tax Allocation Agreement, and the GECA Tax
Allocation Agreement will be determined as if such proposal had been accepted. 
For purposes of this Section 2 and Section 6, a failure to accept or to approve
is unreasonable only if the proposal is reasonably expected (i) to result in
lower aggregate Taxes of GE and Genworth and their Affiliates on a present value
basis, and (ii) to have no adverse effect on GE and Genworth and their
Affiliates (as determined on a combined basis) under generally accepted
accounting principles.

 

(4)  At GE’s request, Genworth will cooperate fully, and will cause the Genworth
Companies to cooperate fully, in the making of an election under
Section 1504(c)(2) of the Code and Treasury Regulation Section 1.1502-47 (a
“Life/Non-Life Election”) with respect to a Taxable Year ending after
December 31, 2003, in a timely and valid manner.  GE will determine the time and
manner for preparing and filing all documents required in connection with any
such election, and Genworth will cooperate fully, and will cause Genworth
Companies to cooperate fully, in preparing, executing and filing all such
documents.  Genworth will use its best efforts to obtain any regulatory
approvals necessary in connection with such election as soon as practicable
after the date hereof.

 

(b)  (1)    Except as provided in Section 2(a), Genworth will prepare (or cause
to be prepared) and file (or cause to be filed) all necessary United States
federal, state, local, and other governmental and foreign Tax Returns with
respect to the Genworth Companies for all

 

15

--------------------------------------------------------------------------------


 

Taxable Years (whether ending before, on, or after the Closing Date).  Genworth
will pay (or cause to be paid) any Taxes due with respect to such Tax Returns.

 

(2)  Promptly, but no later than 180 days after the Closing Date (and, in any
event, no later than 30 days prior to the due date (without extensions) of the
relevant Tax Return), GE will provide Genworth with the necessary information
relating to UFLIC for Genworth to prepare such Tax Returns and to pay such
Taxes.  Such information will be prepared in a manner consistent with past
practice, and will be subject to review, adjustment, and approval by Genworth,
which approval may not be unreasonably withheld.

 

16

--------------------------------------------------------------------------------


 

SECTION 3.   Indemnification by GE.  (a)  (1)  Subject to receipt of, and except
for, the tax sharing payments required to be made to GE under Section 5, GE will
indemnify and hold harmless on an After-Tax Basis the Genworth Companies, and
each other Affiliate of Genworth, from and against, and reimburse each such
Person for, any Liabilities with respect to (i) GE Consolidated Taxes for all
Taxable Years (whether ending before, on, or after the Closing Date), including
any such Liabilities with respect to any liability for such GE Consolidated
Taxes pursuant to Treas. Reg. § 1.1502-6, (ii) GE Combined Taxes for all Taxable
Years (whether ending before, on, or after the Closing Date), including any such
Liabilities with respect to any liability for GE Combined Taxes pursuant to any
provision comparable to Treas. Reg. § 1.1502-6, (iii) Transaction Taxes, (iv)
any interest or Tax penalties incurred by a Genworth Company as a result of, or
in connection with, taking a Tax position that such Genworth Company is required
to take pursuant to this Agreement (but any such interest will be indemnified
under this Section 3 only to the extent that it does not duplicate interest
otherwise paid by GE to Genworth under other provisions hereof), and (v) any
Brookfield Taxes.

 

(2)  (i)    For purposes of the definition of Transaction Taxes in
Section 1(ttt), the amount of Taxes incurred by any Genworth Company that result
from the Transactions that occur in any Taxable Year will be equal to (A) the
actual Tax liability of such Genworth Company for such Taxable Year, reduced by
(B) the Tax liability of such Genworth Company for such Taxable Year determined
as if none of such Transactions had occurred.

 

(ii)  For purposes of Section 3(a)(2)(i), (A) in the case of any Tax governed by
Section 5 of this Agreement, the GECA Tax Allocation Agreement, the GEFAHI Tax
Allocation Agreement, or the GECC Tax Allocation Agreement, the Tax liability of
any Genworth Company

 

17

--------------------------------------------------------------------------------


 

that is a member of the GECA Affiliated Group (except as provided in
Section 3(a)(2)(ii)(C)) will be deemed to be equal to the liability allocated to
such Genworth Company pursuant to the GECA Tax Allocation Agreement, the Tax
liability of any Genworth Company that is a party to the GEFAHI Tax Allocation
Agreement will be deemed to be equal to the liability allocated to such Genworth
Company pursuant to the GEFAHI Tax Allocation Agreement, the Tax liability of
any Genworth Company that is a party to the GECC Tax Allocation Agreement will
be deemed to be equal to the liability allocated to such Genworth Company
pursuant to the GECC Tax Allocation Agreement, and the Tax liability of any
other Genworth Company that is a member of the GE Consolidated Group will be
deemed to be equal to the liability allocated to such Genworth Company pursuant
to Section 5 of this Agreement; (B) in the case of each such Genworth Company,
the amount determined under Section 3(a)(2)(i) in respect of Taxes to which
Section 3(a)(2)(ii)(A) applies will (as the result of the proviso in
Section 5(a) and the second proviso in Section 11) be equal to zero; (C) the
federal income Tax liability of GECA for any Taxable Year (other than a Taxable
Year for which a Life/Non-Life Election is in effect) will be equal to the
excess (if any) of (1) the consolidated federal income Tax liability of the GECA
Affiliated Group, over (2) the aggregate amount of such liability allocated to
other members of the GECA Affiliated Group pursuant to the GECA Tax Allocation
Agreement; and (D) in respect of Florida or Illinois income Tax Returns of
Genworth Companies that are insurance companies, the income Tax liability will
be decreased in an amount equal to any reduction in Florida or Illinois premium,
retaliatory, or similar Tax liability that the Genworth Company obtains or would
obtain as a result of the income Tax liability, in each case, the calculation to
be made with and without taking into account the Transactions and the
Section 338 Elections.

 

18

--------------------------------------------------------------------------------


 

(b)  GE will indemnify and hold harmless on an After-Tax Basis the Genworth
Companies and each other Affiliate of Genworth from and against, and reimburse
each such Person for, any Liabilities that such Person may at any time suffer or
incur, or become subject to, as a result of or in connection with any failure by
GE or any Affiliate of GE to perform any of its covenants or agreements under
this Agreement.

 

(c)  Genworth will notify GE in writing within 30 days after receipt of any
written communication to or by the Genworth Companies or any other Affiliate of
Genworth from or with any Taxing Authority concerning Taxes for which
indemnification may be claimed from GE pursuant to the provisions of this
Section 3.  In addition, Genworth will notify GE in writing at least 15 days
prior to the date on which Genworth, or any Affiliate of Genworth, intends to
make a payment of any Taxes that are indemnifiable by GE pursuant to the
provisions of this Section 3.  GE will notify Genworth in writing within 30 days
after receipt of any written communication to or by GE or any Affiliate of GE
from or with any Taxing Authority concerning Taxes owed by any Genworth Company
or any Taxes for which indemnification may be claimed from Genworth pursuant to
the provisions of Section 4.  In addition, GE will notify Genworth in writing at
least 15 days prior to the date on which GE, or any Affiliate of GE, intends to
make a payment of any Taxes that are indemnifiable by Genworth pursuant to the
provisions of Section 4.  The failure by a party to notify another pursuant to
this Section 3(c) or pursuant to any other provision of this Agreement will not
constitute a waiver of any claim to indemnification under this Agreement in the
absence of and except to the extent of material prejudice to the indemnifying
party.

 

19

--------------------------------------------------------------------------------


 

(d)  Indemnification payments under this Section 3 will be made in immediately
available funds within 30 days after receipt by GE of a written request
therefor.

 

20

--------------------------------------------------------------------------------


 

SECTION 4.   Indemnification by Genworth.  (a)  Subject to receipt of, and
except for, tax sharing payments from (or on behalf of) UFLIC pursuant to the
GECA Tax Allocation Agreement (insofar as such GECA Tax Allocation Agreement
remains in effect as to UFLIC pursuant to Section 11), Genworth will indemnify
and hold harmless on an After-Tax Basis GE and each Affiliate of GE from and
against, and reimburse each such Person for, any Liabilities (except for any
Transaction Taxes, determined, for purposes of this parenthetical exception,
without regard to Section 3(a)(2)(ii)(A) and (B), and except for any Liabilities
described in Section 3(a)(1)(i), (ii), (iv), or (v)) with respect to (i) United
States federal income Taxes of the GECA Affiliated Group for all Taxable Years
(whether ending before, on, or after the Closing Date), including any such
Liabilities with respect to any liability for such Taxes pursuant to Treas. Reg.
§ 1.1502-6, and (ii) United States federal, state, local, or other governmental
or foreign income or franchise Taxes imposed on any Genworth Company for any
Taxable Year (whether beginning before, on, or after the Closing Date).

 

(b)  Genworth will indemnify and hold harmless on an After-Tax Basis GE and each
Affiliate of GE from and against, and reimburse each such Person for, any
Liabilities that any such Person may at any time suffer or incur, or become
subject to, as a result of or in connection with the failure by Genworth or any
Affiliate of Genworth to perform any of its covenants or agreements under this
Agreement.

 

(c)  Indemnification payments under this Section 4 will be made in immediately
available funds within 30 days after receipt by Genworth of a written request
therefor.

 

21

--------------------------------------------------------------------------------


 

SECTION 5.   Tax Sharing Payments.  (a)  If any Genworth Company (other than any
Genworth Company that is a party to the GEFAHI Tax Allocation Agreement or the
GECC Tax Allocation Agreement for such Taxable Year) is included in the GE
Consolidated Return for any Taxable Year ending on or after December 31, 2003,
then Genworth will make a tax sharing payment to GE (or, notwithstanding
Section 7(a), GE will make a tax sharing payment to Genworth) for such Taxable
Year determined in a manner consistent with tax sharing practices existing as of
the date of this Agreement (as determined in the reasonable discretion of GE);
provided, however, that any amount payable pursuant to such existing tax sharing
practices will be determined for all purposes of this Section 5 without taking
into account any Transaction Taxes (determined for purposes of this proviso
without regard to Section 3(a)(2)(ii)(A) and (B)).

 

(b)  Notwithstanding Section 7(a), if any Genworth Company (other than any
Genworth Company that was a party to the GEFAHI Tax Allocation Agreement or the
GECC Tax Allocation Agreement for such Taxable Year) is included in the GE
Consolidated Return for any Taxable Year (whether ending before, on, or after
the Closing Date), and if any adjustment is made, as the result of any amended
return, audit, or otherwise, to any income, deduction, or other item of such
Genworth Company for such Taxable Year, then Genworth will make a payment to GE
(or GE will make a payment to Genworth) in accordance with existing tax sharing
practices as of the date of this Agreement (as determined in the reasonable
discretion of GE).  Such payment will be made in immediately available funds
within 30 days after such adjustment becomes final together with interest at the
rate applicable to underpayments or overpayments of Tax, as the case may be,
from (but not including) the due date (without extensions) of the GE
Consolidated Return for such Taxable Year to (and including) the date such
payment is actually made;

 

22

--------------------------------------------------------------------------------


 

provided, however, that in the case of any such adjustment for any Taxable Year
that results from the carryback of any net operating loss or other Tax Attribute
from any subsequent Taxable Year, such payment will be made together with
interest at the rate applicable to underpayments or overpayments of Tax, as the
case may be, from (but not including) the date on which the relevant Tax Return
is filed for such subsequent Taxable Year to (and including) the date such
payment is actually made.

 

(c)  Genworth will make estimated payments with respect to all amounts due
pursuant to Section 5(a) in a manner consistent with the principles of
Section 6655 of the Code.  At least three business days prior to the date on
which GE intends to file the GE Consolidated Return for such Taxable Year (but
in no event prior to the fifth day after Genworth receives notice of such
intention), Genworth will pay to GE any excess of (1) the amount due under
Section 5(a) in respect of such Genworth Company for such Taxable Year, over (2)
the amount of such estimated payments for such Taxable Year, or GE will pay to
Genworth an amount equal to any excess of the amount described in subparagraph
(2) over the amount described in subparagraph (1).  Any such payment will be
made in immediately available funds together with interest at the Section 12
Rate from (but not including) the due date (without extensions) of the GE
Consolidated Return for such Taxable Year to (and including) the date on which
such payment is actually made.

 

(d)  Nothing in this Section 5 will require Genworth to make any payment to GE
(or GE to make any payment to Genworth) that would duplicate any amount
previously paid in accordance with existing tax sharing practices.

 

23

--------------------------------------------------------------------------------


 

(e)  The provisions of Section 5(a), (b), (c), and (d) will apply, mutatis
mutandis, with respect to any Genworth Company included in any GE Combined
Return.

 

24

--------------------------------------------------------------------------------


 

SECTION 6.   Control.  (a)  Except as provided in Section 6(b), GE will have the
exclusive right to file any amended Tax Returns and to control any audit or
other administrative or judicial proceeding with respect to GE Consolidated
Taxes, GE Combined Taxes, Transaction Taxes and/or the allocation shown on the
Final Allocation Schedule, and the portion of any other audit or other
administrative or judicial proceeding regarding any other matter that may result
in any Tax liability with respect to which GE provides indemnification under
this Agreement; provided, however, that (1) GE will not settle any such
proceeding in a manner that would materially adversely affect Genworth without
the consent of Genworth, which consent may not be unreasonably withheld, and (2)
if GE unreasonably fails to accept a proposal by Genworth to file an amended Tax
Return, then each amount payable pursuant to this Agreement will be determined
as if such proposal had been accepted.

 

(b)  Genworth will have the exclusive right to file any amended Tax Returns and
to control any audit or other administrative or judicial proceeding with respect
to any Tax liability of Brookfield; provided, however, that (1) Genworth will
not settle any such proceeding in a manner that would materially adversely
affect GE without the consent of GE, which consent may not be unreasonably
withheld, and (2) if Genworth unreasonably fails to accept a proposal by GE to
file an amended Tax Return, then each amount payable pursuant to this Agreement
will be determined as if such proposal had been accepted.

 

(c)  Subject to Section 6(a), GE will keep Genworth informed of, consult with
Genworth regarding, and permit Genworth to participate in, any such filing,
audit, or other judicial or administrative proceeding that may affect Genworth
or any Affiliate of Genworth.

 

25

--------------------------------------------------------------------------------


 

(d)  Except as otherwise provided in Section 6(a) and (b), Genworth will have
the exclusive right to control any audit or other administrative or judicial
proceeding with respect to the Tax liability of the Genworth Companies.

 

(e)  Subject to Section 6(d), Genworth will keep GE informed of, consult with GE
regarding, and permit GE to participate in, any such filing, audit, or other
judicial or administrative proceeding that may affect GE or any Affiliate of GE.

 

26

--------------------------------------------------------------------------------


 

SECTION 7.   Refunds.  (a)  (1)  GE will be entitled to any refunds (including
interest paid therewith) in respect of any GE Consolidated Taxes for any Taxable
Year (whether ending before, on, or after the Closing Date), any GE Combined
Taxes for any Taxable Year (whether ending before, on, or after the Closing
Date), any Transaction Taxes, and any other Tax liability with respect to which
GE provides indemnification under this Agreement.

 

(2)  UFLIC will be entitled to any amount payable to UFLIC in respect of any
refunds, carrybacks, adjustments, or other items (including interest paid
therewith) pursuant to the GECA Tax Allocation Agreement for any Taxable Year.

 

(b)  Except as provided in Section 7(a), Genworth will be entitled to any
refunds (including interest paid therewith) in respect of any United States
federal, state, local, or other governmental or foreign Tax liability of the
Genworth Companies.

 

27

--------------------------------------------------------------------------------


 

SECTION 8.   Section 338 Elections.  (a)  If GE determines in its sole and
absolute discretion that an election will be made under Section 338(g) of the
Code, Section 338(h)(10) of the Code, and/or any of the Treasury Regulations
under Section 338 with respect to any of the Genworth Companies for which such
election may properly be made, and/or that an election will be made under any
comparable provision of state, local, or other governmental income or franchise
tax law, then GE and Genworth will join in making, or Genworth will make, such
election in a timely and valid manner, including by filing any necessary Forms
8023 and 8883 and any necessary attachments and comparable state forms.  Subject
to Section 8(b), GE will determine the time and manner for preparing and filing
all forms and documents required in connection with any such election, and
Genworth will cooperate fully in preparing and filing all such forms and
documents.

 

(b)  The parties agree that the “aggregate deemed sale price” and “adjusted
grossed-up basis” (as such terms are defined in the regulations under
Section 338 of the Code) with respect to each Section 338 Election will be
determined by GE consistent with the principles of Section 338.  Such aggregate
deemed sale price and adjusted grossed-up basis will initially be allocated as
indicated on the pro forma schedule attached hereto as Schedule A.  Schedule A
also includes projections of the Tax Benefit Payments to be made on each
Schedule B Date under this Agreement (determined without regard to any items

 

28

--------------------------------------------------------------------------------


 

shown on Schedule D attached hereto).  As soon as practicable after the Closing,
but in no event later than ten days prior to the last date on which the first
Section 338 Election must be filed, GE will prepare a final tax allocation
schedule (the “Final Allocation Schedule”) in a manner consistent with the
principles applied and methodologies used in preparing Schedule A (and thus
without regard to any items shown on Schedule D attached hereto), but taking
into account (1) any difference between the actual fair market value as
determined by GE of the Genworth common stock and any other consideration
transferred at Closing and the estimated fair market value of such stock and
other consideration used in preparing Schedule A, and (2) any difference between
the value of any Genworth Asset as finally determined and the estimated value of
such Genworth Asset used in preparing Schedule A.  GE will consult with Genworth
in the preparation of the Final Allocation Schedule, but GE will have the
exclusive right, subject to the principles of this paragraph and to Section 16,
to make all determinations relating thereto.  The Final Allocation Schedule will
be attached hereto as Schedule B, and Schedule B will also include projections
as of each relevant Schedule B Date of the Tax Benefit Payments to be made under
this Agreement (which projections will be prepared in a manner consistent with
the principles applied and methodologies used in preparing the projections of
such Tax Benefit Payments included in Schedule A).  Schedule B will thereafter
be adjusted to reflect any inaccuracy of any of the assumptions contained
therein, whether as a result of any change in fact or law, audit, amended
return, or otherwise; provided, however, that Schedule B will not be adjusted to
reflect any inaccuracy or change (i) relating to the assumed adequacy of the
amount and character of Genworth’s taxable income, (ii) relating to the
projected tax rate, (iii) to the extent attributable to Genworth’s breach of any
covenant hereunder, (iv) relating to any item shown on Schedule D attached
hereto, (v) in the tax basis of any asset of any Genworth Company (or any
interest deduction) resulting from any payment made pursuant to Section 9(b)(2)
or (3) in any Taxable Year, or (vi) in the tax basis of any asset of any
Genworth Company resulting from any compensation paid as described in
Section 9(a)(1)(ii) in any Taxable Year.  If Genworth or any of its Affiliates
receives notice that the allocations on Schedule B may be examined, reviewed, or
disputed by any Taxing Authority, Genworth will

 

29

--------------------------------------------------------------------------------


 

promptly notify GE in writing to that effect.  If GE or any of its Affiliates
receives notice that the allocations on Schedule B may be examined, reviewed, or
disputed by any Taxing Authority, GE will promptly notify Genworth in writing to
that effect.  The total projected Tax Benefit Payments by Genworth on Schedule B
(as originally attached hereto or as adjusted under this Section 8(b)) will not
exceed $640 million.

 

(c)  (1)  GE and Genworth agree to treat the deemed transfer of insurance
contracts pursuant to each such Section 338 Election as a deemed assumption
reinsurance transaction for United States federal income tax purposes in
accordance with proposed Treas. Reg. § 1.338-11 (or any successor proposed or
final regulations).

 

(2)  If the combined federal income tax liability of GE and its Affiliates and
Genworth and its Affiliates is likely (in the reasonable judgment of GE) to be
reduced as the result of any election under Treas. Reg. § 1.848-2(g) with
respect to any Reinsurance Transaction (including any novation pursuant thereto)
or any deemed assumption reinsurance transaction described in Section 8(c), then
GE and Genworth will make (or cause to made) any such election.  Any such
election will be made by executing (or causing to be executed) an Election
Statement substantially in the form attached hereto as Annex A (in the case of
any Reinsurance Transaction) or Annex B (in the case of any deemed assumption
reinsurance transaction) prior to the earliest due date of any federal income
tax return to which a schedule must be attached pursuant to Treas. Reg.
§ 1.848-2(g)(8)(ii) in respect of such election (or on such earlier date as may
be requested by GE or Genworth).  The parties will treat any such Election
Statements as addenda to the relevant reinsurance agreements (in the case of any
Reinsurance Transactions) or to this

 

30

--------------------------------------------------------------------------------


 

Agreement (in the case of any deemed reinsurance transactions).  No such
election will be revoked without the express prior written consent of both GE
and Genworth.

 

(3)  Genworth will prepare (or cause to be prepared), subject to review,
adjustment, and approval by GE, a schedule as described in Treas. Reg.
§ 1.848-2(g)(8)(ii) in respect of each such election, and each of Genworth (as
to the Genworth Companies) and GE (as to itself and its Affiliates) will attach
(or cause to be attached) such schedule in duly executed form to the applicable
United States federal income Tax Return for the first Taxable Year ending after
the applicable election becomes effective.

 

(d)  From and after the time that Genworth is no longer 100%-owned by GE (or its
Affiliates), Genworth will, and will cause each of the Subsidiaries of Genworth
to, comply with each of the representations made in the Submissions or stated in
the Ruling, extend the statute of limitations to the extent requested as
described in the caveat in the Ruling, and otherwise comply with and conform to
all applicable conditions of the Ruling; provided that this Section 8(d) will
not make Genworth responsible for any action or omission of any Person other
than Genworth or a Subsidiary of Genworth.

 

SECTION 9.   Tax Benefit Payments.  (a)  (1)  Not later than 30 days after the
due date (with extensions) for the filing by any Genworth Company of any United
States federal, Florida, or Illinois income Tax Return (other than an estimated
return), or any consolidated, combined, or other similar federal, Florida, or
Illinois income Tax Return (other than an estimated return) that includes any
Genworth Company, for any Taxable Year ending after the Closing Date and on or
before the twenty-fifth anniversary of the Closing Date, Genworth will determine

 

31

--------------------------------------------------------------------------------


 

(subject to review, adjustment, and approval by GE, which approval may not be
unreasonably withheld) the hypothetical Tax liability that would have been shown
on such return if each of the assumptions set forth below is made (solely for
purposes of such hypothetical determination).

 

(i)  None of the elections contemplated by Section 8 is made.

 

(ii)  No deduction is allowed for compensation (including without limitation any
deduction for amounts treated as compensation under Treas. Reg. § 1.83-7)
payable by GE or any Affiliate of GE (other than a Genworth Company) to any
employee of any Genworth Company in cash, stock or other property.

 

(iii)  In respect of Florida or Illinois income Tax Returns of any Genworth
Company that is an insurance company, the hypothetical income Tax liability for
any Taxable Year will be decreased in an amount equal to any reduction in
Florida or Illinois premium, retaliatory, or similar Tax liability that such
Genworth Company would have obtained at any time as a result of such
hypothetical income Tax liability for such Taxable Year.

 

(iv)  In respect of any Florida or Illinois income Tax Returns of Genworth
Companies that are not insurance companies, the hypothetical income Tax
liability will be deemed to be equal to zero.

 

(2)  (i)   For each Taxable Year described in Section 9(a)(1), Genworth will
make one or more payments (payments made by Genworth under this Section 9(a),
Section 9(d), or Section 9(e) being hereinafter referred to as “Tax Benefit
Payments”) to GEFAHI in an aggregate amount equal to 80 percent of the excess
(if any) of (A) the hypothetical Tax liability (as

 

32

--------------------------------------------------------------------------------


 

determined under Section 9(a)(1)) that would have been shown on each Tax Return
to which Section 9(a)(1) applies, over (B) the actual Tax liability shown on
such Tax Return; provided, however, that if the amount determined under clause
(B) exceeds the amount determined under clause (A), then GEFAHI will make a
payment equal to 80 percent of the amount of such excess to Genworth, and any
such payments to Genworth, together with any payments to Genworth under
Section 9(d) or Section 9(e), will be treated as negative Tax Benefit Payments. 
Notwithstanding anything in this Agreement to the contrary, the total amount of
all Tax Benefit Payments (less negative Tax Benefit Payments) pursuant to this
Agreement (determined without regard to any payment made in respect of an
increase or decrease in Schedule B pursuant to Section 9(c)(1) or (2)) will not
at any time exceed $640 million.  The amount of any Tax Benefit Payments not
made by reason of the preceding sentence (together with interest thereon at the
Section 12 Rate) will be offset against and reduce (but not below zero) the
amount of any subsequent negative Tax Benefit Payments that otherwise would be
required to be made pursuant to this Agreement.

 

(ii)  For purposes of this Agreement, any right to receive a refund of Tax or
tax sharing payment will be treated as a negative Tax liability, the excess of a
positive Tax liability over a negative Tax liability will be equal to the sum of
the absolute values of such Tax liabilities, and the excess of a negative Tax
liability having a smaller absolute value over a negative Tax liability having a
larger absolute value will be equal to the difference in the absolute values of
such Tax liabilities.

 

33

--------------------------------------------------------------------------------


 

(iii)  Any Tax Benefit Payments pursuant to Section 9(a)(2)(i) will be made by
Genworth to GEFAHI (or any negative Tax Benefit Payments pursuant to
Section 9(a)(2)(i) will be made by GEFAHI to Genworth) in accordance with
clauses (A) through (F) set forth below.

 

(A)   Except for any payment deferred under Section 9(a)(2)(iii)(C), Tax Benefit
Payments will be made by Genworth on each Schedule B Date during the first
Taxable Year ending after the Closing Date and the first Taxable Year ending
after the IPO Date as shown in Schedule C.

 

(B)   Except for any payment deferred under Section 9(a)(2)(iii)(C), for each
Taxable Year (other than any Taxable Year described in Section 9(a)(2)(iii)(A))
beginning prior to the Final Date, a positive or negative Tax Benefit Payment
will be made on each Schedule B Date during such then-current Taxable Year equal
to 25% of the Tax Benefit Payment determined under Section 9(a)(2)(i) for the
prior Taxable Year, multiplied in the case of a positive Tax Benefit Payment by
a fraction whose numerator is equal to (1) the total of the amounts shown on
Schedule B with respect to such then-current Taxable Year, and whose denominator
is equal to (2) the total of the amounts shown on Schedule B with respect to
such prior Taxable Year; provided, however, that if such prior Taxable Year
includes fewer than twelve full calendar months, the denominator of such
fraction will be multiplied by twelve, and the numerator will be multiplied by
the number of complete months in such prior Taxable Year.

 

(C)   If Genworth is otherwise required to make any Tax Benefit Payment on any
Schedule B Date during any Taxable Year to GEFAHI pursuant to
Section 9(a)(2)(iii), then Genworth may (in its sole and absolute discretion)
elect to defer such payment.  If Genworth elects to

 

34

--------------------------------------------------------------------------------


 

defer any Tax Benefit Payment pursuant to this Section 9(a)(2)(iii)(C), then (1)
such Tax Benefit Payment will be made on or before the due date (without
extensions) for such Taxable Year together with interest at the rate specified
in Section 12, compounded on a daily basis, from (but not including) such
Schedule B Date to (and including) the date of payment, and (2) such Tax Benefit
Payment will be deemed (for all other purposes of this Section 9) to have been
made on such Schedule B Date.

 

(D)   If (1) any amount payable by Genworth to GEFAHI under Section 9(a)(2)(i)
for any Taxable Year exceeds (2) the aggregate amount of the Tax Benefit
Payments made by Genworth to GEFAHI for such Taxable Year under
Section 9(a)(2)(iii)(A), (B), or (C) (less the aggregate amount of the negative
Tax Benefit Payments made by GEFAHI to Genworth for such Taxable Year under
Section 9(a)(2)(iii)(B)), then Genworth will make a Tax Benefit Payment equal to
the amount of such excess to GEFAHI; provided, however, that if the amount
determined under subclause (2) exceeds the amount determined under subclause
(1), then GEFAHI will make a payment equal to the amount of such excess to
Genworth, and such payment to Genworth will be treated as a negative Tax Benefit
Payment.

 

(E)   If (1) any amount payable by GEFAHI to Genworth under Section 9(a)(2)(i)
for any Taxable Year, exceeds (2) the aggregate amount of the negative Tax
Benefit Payments made by GEFAHI to Genworth for such Taxable Year under
Section 9(a)(2)(iii)(B) (less the aggregate amount of the Tax Benefit Payments
made by Genworth to GEFAHI for such Taxable Year under Section 9(a)(2)(iii)(A),
(B), or (C)), then GEFAHI will make a negative Tax Benefit Payment equal to the
amount of such excess to Genworth; provided, however, that if the amount

 

35

--------------------------------------------------------------------------------


 

determined under subclause (2) exceeds the amount determined under subclause
(1), then Genworth will make a Tax Benefit Payment equal to the amount of such
excess to GEFAHI.

 

(F)   Any positive or negative Tax Benefit Payment pursuant to
Section 9(a)(2)(iii)(D) or (E) will be made in immediately available funds
within 30 days after the due date (with extensions) for the Genworth federal
income Tax Return for the relevant Taxable Year together with interest from the
date that is midway between the first and final Schedule B Dates of such Taxable
Year to the date of payment.

 

(3)  For purposes of Section 9(a)(2)(i), actual Tax liability will be determined
by taking into account all relevant facts and circumstances including, for
avoidance of doubt, any payments made pursuant to this Section 9 or any other
provision of this Agreement; provided, however, that (i) any net Tax benefit for
such Taxable Year resulting from the items shown in Schedule D attached hereto
will not be taken into account; (ii) any change in the tax basis of any asset of
any Genworth Company (or any interest deduction) resulting from any payments
made under Section 9(b)(2) or (3) for any Taxable Year will not be taken into
account; (iii) any change in the tax basis of any asset of any Genworth Company
resulting from any compensation paid as described in Section 9(a)(1)(ii) in any
Taxable Year will not be taken into account; and (iv) in respect of Florida or
Illinois income Tax Returns of any Genworth Company that is an insurance
company, the actual income Tax liability for any Taxable Year will be decreased
in an amount equal to any actual reduction in Florida or Illinois premium,
retaliatory, or similar Tax liability that such Genworth Company obtains at any
time as a result of its actual income Tax liability for such Taxable Year, and
(v) in respect of any Florida or Illinois income Tax Returns

 

36

--------------------------------------------------------------------------------


 

of Genworth Companies that are not insurance companies, the actual income Tax
liability will be deemed to be equal to zero.

 

(4)  If (i) the cumulative amount of the projected Tax Benefit Payments shown on
Schedule B (without taking into account any increase or decrease pursuant to
Section 9(c)) to and including any Schedule B Date, exceeds (ii) the cumulative
amount of the actual Tax Benefit Payments made by Genworth (less the cumulative
amount of any actual negative Tax Benefit Payments made by GEFAHI) as of such
date (determined without regard to any payment made pursuant to this
Section 9(a)(4) on such date), then Genworth may, in its sole and absolute
discretion, make additional Tax Benefit Payments equal to all or any portion of
such excess on such date.

 

(b) (1)   For purposes of Section 9(a)(3), the net Tax benefit for any Taxable
Year resulting from the items shown on Schedule D will be equal to the excess
(if any) of (i) the Tax liability that would have been shown on each Tax Return
for such Taxable Year determined without regard to any item shown in Schedule D
(and without regard to any hypothetical assumption described in
Section 9(a)(1)(i)), over (ii) the sum of (x) the actual Tax liability shown on
such Tax Return (determined as provided in Section 9(a)(3) without regard to
subdivision (i) thereof), and (y) the costs reasonably incurred by Genworth in
realizing such net Tax benefit.

 

(2)  If, for any Taxable Year ending on or prior to the Final Date, the amount
determined under Section 9(b)(1)(i) exceeds the amount determined under
Section 9(b)(1)(ii), then Genworth will pay an amount equal to 50 percent of
such excess to GEFAHI.

 

37

--------------------------------------------------------------------------------


 

(3)  If, for any Taxable Year ending on or prior to the Final Date, the amount
determined under Section 9(b)(1)(ii) exceeds the amount determined under
Section 9(b)(1)(i), then GEFAHI will pay an amount equal to 50 percent of such
excess to Genworth.

 

(4)  Any payment made pursuant to this Section 9(b) will not be considered a
“Tax Benefit Payment” or a “negative Tax Benefit Payment” for any purpose of
this Agreement.  Any such payment will be made in immediately available funds
within 30 days after such Tax Return is filed and will be treated as an
adjustment to the consideration paid for the Genworth Assets pursuant to
Section 2 of the Master Agreement; provided, however, that a portion of any such
payment equal to the excess of (i) the amount of such payment, over (ii) the
present value of such payment (determined as of the Closing Date by using the
Section 12 Rate as the discount rate), or such larger portion as may be required
by Section 483, Section 1274, or any other provision of the Code, will be
treated as interest.

 

(c) (1)   If (i) the cumulative amount of the projected Tax Benefit Payments
shown on Schedule B (taking into account any increase or decrease pursuant to
this Section 9(c)) to and including any Schedule B Date exceeds (ii) the sum of
(A) the cumulative amount of the actual Tax Benefit Payments made by Genworth
pursuant to Section 9(a) and Section 9(d) (less the cumulative amount of any
actual negative Tax Benefit Payments made by GEFAHI pursuant to Section 9(a)) as
of such date, plus (B) the amount of any additional Tax Benefit Payments made by
Genworth pursuant to Section 9(a)(4) on or before such date, then the amount
shown on Schedule B for the next Schedule B Date will be increased by an amount
equal to interest on such excess at the rate specified in Section 12, compounded
on a daily basis, from (but not including) the Schedule B Date for which such
excess has been determined to (and including) the

 

38

--------------------------------------------------------------------------------


 

next subsequent Schedule B Date.  Any such increase in the amount shown in
Schedule B will not be taken into account for purposes of the last sentence of
Section 8(b).

 

(2)  If (i) the amount specified in Section 9(c)(1)(ii) as of any Schedule B
Date exceeds (ii) the amount specified in Section 9(c)(1)(i) for such date, then
the amount shown on Schedule B for the next Schedule B Date will be decreased by
an amount equal to interest on such excess at the rate specified in Section 12,
compounded on a daily basis from (but not including) the Schedule B Date for
which such excess has been determined to and including the next subsequent
Schedule B Date.  Any such decrease in the amount shown in Schedule B will not
be taken into account for purposes of the last sentence of Section 8(b).

 

(3)  (i)   Genworth will maintain (subject to review, adjustment, and approval
by GE, which approval will not be unreasonably withheld) a running balance of
the aggregate net increase or decrease in the amount shown on Schedule B
pursuant to this Section 9(c).

 

(ii)  If there is an aggregate net increase in the amount shown on Schedule B
pursuant to this Section 9(c) as of any Schedule B Date (determined without
regard to any payment made by Genworth to GEFAHI on such Schedule B Date
pursuant to this Section 9(c)(3)(ii)), then Genworth may, in its sole and
absolute discretion, make an additional payment to GEFAHI on such Schedule B
Date in an amount equal to all or any portion of such aggregate net increase,
and the amount shown on Schedule B for such Schedule B Date will be decreased by
the amount of such payment.  Any such decrease in the amount shown on Schedule B
will not be taken into account for purposes of the last sentence of
Section 8(b).

 

39

--------------------------------------------------------------------------------


 

(iii)  Genworth will pay to GEFAHI an amount equal to any aggregate net increase
in the amount shown on Schedule B pursuant to this Section 9(c) as of the Final
Date, or GEFAHI will pay Genworth an amount equal to any aggregate net decrease
in the amount shown on Schedule B pursuant to this Section 9(c) as of the Final
Date.  Any such payment will be made in immediately available funds within 30
days after such Final Date and will be made together with interest at the
Section 12 Rate from (but not including) the Final Date to (and including) the
date on which such payment is made.

 

(iv)  If Section 9(d)(1) applies in respect of an Acceleration Event, then
Genworth will make a payment to GEFAHI equal to any aggregate net increase in
the amount shown on Schedule B pursuant to Section 9(c) as of the last
Schedule B Date on or prior to the date of the Acceleration Event, or GEFAHI
will make a payment to Genworth equal to any aggregate net decrease in the
amount shown on Schedule B pursuant to Section 9(c) as of such date.  Any such
payment will be made by Genworth to GEFAHI (or by GEFAHI to Genworth) in
immediately available funds on or before the first Schedule B Date subsequent to
the Acceleration Event.

 

(v)  If Section 9(d)(2) or (3) applies in respect of an Acceleration Event, then
Genworth will make a payment to GEFAHI equal to the Acceleration Fraction
multiplied by any aggregate net increase in the amount shown on Schedule B
pursuant to Section 9(c) as of the last Schedule B Date on or prior to the date
of the Acceleration Event, or GEFAHI will make a payment to Genworth equal to
the Acceleration Fraction multiplied by any aggregate net decrease in the amount
shown on Schedule B pursuant to Section 9(c) as of such date.  Any such payment
will be made by Genworth to GEFAHI (or by GEFAHI to Genworth) in immediately
available funds on or before the first Schedule B Date subsequent to the
Acceleration Event, and the

 

40

--------------------------------------------------------------------------------


 

amount shown on Schedule B for such Schedule B Date will be decreased by the
amount of such payment.  Any such decrease in the amount shown on Schedule B
will not be taken into account for purposes of the last sentence of
Section 8(b).

 

(vi)  Any payment made pursuant to this Section 9(c)(3) will not be considered a
“Tax Benefit Payment” for any purpose of this Agreement.  Any such payment will
be treated as a payment with respect to the debt instrument described in
Section 9(f).

 

(d)  (1)   Subject to Section 9(d)(5), if there is an Acceleration Event of
Genworth, then Genworth will make a Tax Benefit Payment to GEFAHI equal to the
total present value of all amounts shown on Schedule B (determined without
regard to any increase or decrease pursuant to Section 9(c)) for each Schedule B
Date subsequent to the date of the Acceleration Event.

 

(2)  Subject to Section 9(d)(5), if there is an Acceleration Event of any
Genworth Company other than Genworth, then (except as provided in
Section 9(d)(3)) Genworth will make a Tax Benefit Payment to GEFAHI equal to the
product of (i) the amount determined pursuant to Section 9(d)(1), and (ii) a
fraction (the “Acceleration Fraction”) whose numerator is equal the present
value of all amounts shown on Schedule B (determined without regard to any
increase or decrease pursuant to Section 9(c)) attributable to such Genworth
Company for each Schedule B Date subsequent to the date of the Acceleration
Event, and whose denominator is equal to the total present value of all amounts
shown on Schedule B (determined without regard to any increase or decrease
pursuant to Section 9(c)) for all such subsequent Schedule B Dates.

 

41

--------------------------------------------------------------------------------


 

(3)  If there is an Acceleration Event of any Genworth Company other than
Genworth, then Section 9(d)(2) will not apply if all of the following conditions
are satisfied prior to the first Schedule B Date subsequent to such Acceleration
Event:  (i) Genworth notifies GE in writing that it has irrevocably elected to
have this Section 9(d)(3) apply; (ii) such Genworth Company (or any Person that
has acquired Control of such Genworth Company) agrees in writing to become
obligated to pay the Acceleration Fraction of all amounts shown on Schedule B
(determined without regard to any increase or decrease under Section 9(c)) for
each Schedule B Date subsequent to the Acceleration Date; (iii) such agreement
is in form and substance reasonably satisfactory to GE; and (iv) no credit
rating of such Genworth Company (or other Person becoming obligated pursuant to
Section 9(d)(3)(ii)) is less than the corresponding credit rating of Genworth at
the time of such Acceleration Event, or the credit standing of such Genworth
Company (or other Person) is otherwise acceptable to GE.

 

(4)  If there has been an Acceleration Event of any Genworth Company, then (for
all purposes of this Agreement) the Taxable Year of such Genworth Company will
be deemed to end on the date of such Acceleration Event, and, if the payment
described in Section 9(d)(1) or 9(d)(2) is made or the conditions of
Section 9(d)(3) are satisfied, Section 9(a)(1) will not apply to any Tax Return
filed by such Genworth Company for any Taxable Year beginning after the date of
such Acceleration Event.  For purposes of this Section 9(d), present value will
be determined as of the date of the Acceleration Event by using the interest
rate specified in Section 12, compounded on a daily basis, as the discount rate.
 Any Tax Benefit Payment (or negative Tax Benefit Payment) pursuant to this
Section 9(d) will be made by Genworth to GEFAHI

 

42

--------------------------------------------------------------------------------


 

(or by GEFAHI to Genworth) in immediately available funds on or before the first
Schedule B Date subsequent to such Acceleration Event.

 

(5)  The payments described in Sections 9(d)(1) and 9(d)(2) shall not be made
without approval of the domiciliary state insurance regulatory authorities of
each of the U.S. insurance subsidiaries of Genworth, which approvals shall be
within the sole discretion of such regulatory authorities.  Genworth shall use
its reasonable best efforts to obtain such regulatory approvals.

 

(e)  If as of the Final Date (1) the cumulative amount of all projected Tax
Benefit Payments shown on Schedule B (without taking into account any increase
or decrease pursuant to Section 9(c)) exceeds (2) the cumulative amount of the
actual Tax Benefit Payments made by Genworth pursuant to Section 9(a) and (d)
(less the cumulative amount of the actual negative Tax Benefit Payments made by
GEFAHI pursuant to Section 9(a) and (d)), then Genworth will make a Tax Benefit
Payment equal to the amount of such excess to GEFAHI; provided, however, that if
the amount determined under clause (2) of this Section 9(e) exceeds the amount
determined under clause (1) of this Section 9(e), then GEFAHI will make a
negative Tax Benefit Payment equal to the amount of such excess to Genworth. 
Any such Tax Benefit Payment will be made by Genworth to GEFAHI (or by GEFAHI to
Genworth) in immediately available funds within 30 days after such Final Date
and will be made together with interest at the Section 12 Rate from (but not
including) the last Schedule B Date to (and including) the date on which such
Tax Benefit Payment is made.

 

43

--------------------------------------------------------------------------------


 

(f)  The Tax Benefit Payments to be made pursuant to this Section 9, together
with any other payments to be made by Genworth pursuant to Section 9(c), will be
treated for income tax purposes, including on Schedule A and Schedule B (without
duplication), as a debt instrument described in Treas. Reg. § 1.1272-1(c)(2)
issued to GEFAHI as part of the consideration paid for the Genworth Assets
pursuant to Section 2 of the Master Agreement.  Such debt instrument will be
treated as bearing interest at the Section 12 Rate, or at such greater rate as
may be required by Section 1274 or any other provision of the Code.

 

(g)  For each Taxable Year beginning after the Closing Date and prior to the
Final Date, the Chief Financial Officer of Genworth will provide to GEFAHI a
certification to the effect that all computations made pursuant to this
Agreement have been made without regard to any transaction a significant purpose
of which is to reduce or defer any amount payable by Genworth pursuant to this
Section 9.  If the Chief Financial Officer of Genworth determines that it is
necessary to adjust any computations made pursuant to this Agreement in order to
provide the certification required by the preceding sentence, then such Chief
Financial Officer will be permitted to make such adjustments in a manner
reasonably acceptable to GE.

 

44

--------------------------------------------------------------------------------


 

SECTION 10.   Subordination.  Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment (together with any interest
thereon or other Schedule B amount due) required to be made by Genworth to
GEFAHI pursuant to Section 9 of this Agreement will rank subordinate and junior
in right of payment to any principal, interest, or other amounts due and payable
in respect of any debt or other liabilities of Genworth (collectively, the
“Outstanding Obligations”).  Accordingly, in the event that Genworth has
insufficient funds on the date any Tax Benefit Payment (together with any
interest thereon or other Schedule B amount due) is required to be made
hereunder to pay in full both (a) the Outstanding Obligations due and payable on
such date and (b) the Tax Benefit Payment due and payable on such date (together
with any interest thereon or other Schedule B amount due), Genworth may forego
payment of such Tax Benefit Payment (together with any interest thereon or other
Schedule B amount due) on such date, but only to the extent necessary to pay in
full the Outstanding Obligations due and payable on such date; provided,
however, that the amount of any Tax Benefit Payment (together with any interest
thereon or other Schedule B amount due) foregone pursuant to this sentence will
carry over and be payable by Genworth to GEFAHI (together with any interest
thereon) at such time as, and to the extent that, Genworth’s available funds
exceed the amount necessary to pay in full its Outstanding Obligations due and
payable at such time.

 

45

--------------------------------------------------------------------------------


 

SECTION 11.   Other Tax Sharing Agreements.  All rights and obligations of GE
and its Affiliates (with respect to the Genworth Companies) and of the Genworth
Companies (with respect to GE and its Affiliates) to make or receive any Tax
sharing payments (other than pursuant to this Agreement) will terminate
immediately prior to Closing; provided, however, that notwithstanding
Section 7(a)(1), (a) the GECA Tax Allocation Agreement will remain in effect as
to UFLIC pursuant to Section 5 of such Agreement for each Taxable Year in which
UFLIC was included in the GECA Affiliated Group, (b) the GEFAHI Tax Allocation
Agreement will remain in effect as to each Genworth Company that was a party
thereto pursuant to Section 5 of such Agreement for each Taxable Year in which
such Genworth Company was included in the GE Affiliated Group, (c) the GECC Tax
Allocation Agreement will remain in effect as to each Genworth Company that was
a party thereto pursuant to Section VII of such Agreement for each Taxable Year
in which such Genworth Company was included in the GE Affiliated Group; and
provided, further, that the amount payable by or to any Genworth Company
pursuant to the GECA Tax Allocation Agreement, the GEFAHI Tax Allocation
Agreement, or the GECC Tax Allocation Agreement will be determined without
taking into account any Transaction Taxes (determined for purposes of this
proviso without regard to Section 3(a)(2)(ii)(A) and (B)).

 

46

--------------------------------------------------------------------------------


 

SECTION 12.   Interest.  In the event that any payment required to be made under
this Agreement is made after the date on which such payment is due, interest
will accrue on the amount of such payment from (but not including) the due date
of such payment to (and including) the date such payment is actually made at
[specify rate equal to Genworth’s cost funds at Closing determined with
reference to compounding on a daily basis], compounded on a daily basis;
provided, however, that no interest will accrue pursuant to this Section 12 to
the extent that such interest would be duplicative of interest payable under
Section 9(b).

 

47

--------------------------------------------------------------------------------


 

SECTION 13.   Adjustments.  (a)   If any adjustment (other than any adjustment
to which Section 5(b) applies) is made to any income, deduction, gain, loss,
credit, or other item, as the result of any amended return, audit, or otherwise,
and the amount of any payment required under this Agreement would have been
different if such adjustment had been made at the time the amount of such
payment was determined, then GE or GEFAHI will make a payment to Genworth equal
to the amount of any such difference that was detrimental to Genworth or its
Affiliates (or Genworth will pay GE or GEFAHI the amount of any such difference
that was detrimental to GE or GEFAHI or its Affiliates).  Any such payment (an
“Adjustment Payment”) will be made within 30 days after such adjustment becomes
final together with interest at the Section 12 Rate from (but not including) the
date of the original payment to (and including) the date such payment is
actually made; provided, however, that in the case of any such adjustment for
any Taxable Year that results from the carryback of any net operating loss or
other Tax Attribute from any subsequent Taxable Year, such Adjustment Payment
will be made together with interest at the Section 12 Rate from (but not
including) the date on which the relevant Tax Return is filed for such
subsequent Taxable Year to (and including) the date such payment is actually
made.  Any Adjustment Payment (exclusive of interest) which represents an
adjustment to a prior Tax Benefit Payment or negative Tax Benefit Payment will
be treated as a Tax Benefit Payment or negative Tax Benefit Payment, as the case
may be.

 

(b)  If GE makes a Life/Non-Life Election for any Taxable Year beginning on or
prior to January 1, 2004, then GEFAHI will pay to Genworth an amount equal to
(1) the excess (if any) of the actual net aggregate Tax liability incurred by
the Genworth Companies for such Taxable Year and each subsequent Taxable Year
ending on or before the Final Date, over (2) the

 

48

--------------------------------------------------------------------------------


 

amount of such aggregate net Tax liability incurred by the Genworth Companies
determined as if such Life/Non-Life Election had not been made; provided,
however, that if the amount determined under subparagraph (2) exceeds the amount
determined under subparagraph (1), then Genworth will make a payment equal to
the amount of such excess to GEFAHI.  Any amount payable under this
Section 13(b) in respect of any Taxable Year will be made in immediately
available funds within 30 days after the date on which the Genworth federal
income tax return is filed for such Taxable Year.

 

(c)  If (1) the amount determined with respect to any Genworth Company under
Section 3(a)(2)(i)(B) exceeds (2) the amount determined with respect to such
Genworth Company under Section 3(a)(2)(i)(A), then Genworth will pay an amount
equal to such excess to GE.  Any amount payable under this Section 13(c) will be
made in immediately available funds within 30 days after the date on which the
Genworth federal income tax is filed for the Taxable Year in which the Closing
occurs.

 

(d)  If (1) the amount determined under Section 1(j)(2), exceeds (2) the amount
determined under Section 1(j)(1), then Genworth will pay an amount equal to such
excess to GE.  Any amount payable under this Section 13(d) will be made in
immediately available funds within 30 days after the date on which the
Brookfield federal income Tax return is filed for the Taxable Year ending
December 31, 2003.

 

(e)  If (1) any Genworth Company recognizes any loss on a Transaction, and (2)
the loss is deferred under Section 267(f) of the Code (other than any such loss
to which GE or any Affiliate of GE (other than any Genworth Company) succeeds
under Section 381 of the

 

49

--------------------------------------------------------------------------------


 

Code), then Genworth will pay an amount equal to 35% of such loss to GE.  Any
amount payable under this Section 13(e) will be made in immediately available
funds within 30 days after the date on which the Genworth federal income Tax
return is filed for the Taxable Year in which such Transaction occurs.  For the
avoidance of doubt, this Section 13(e) will not apply to any loss recognized
pursuant to a Reinsurance Transaction.

 

(f)  Any amount paid pursuant to Section 13(b), (c), (d), or (e) will be treated
as an adjustment to the consideration paid for the Genworth Assets pursuant to
Section 2 of the Master Agreement; provided, however, that a portion of any such
payment equal to the excess of (1) the amount of such payment, over (2) the
present value of such payment (determined as of the Closing Date by using the
Section 12 Rate as the discount rate), or such larger portion as may be required
by Section 483, Section 1274, or any other provision of the Code, will be
treated as interest.

 

50

--------------------------------------------------------------------------------


 

SECTION 14.   No Duplicative Payments.  No duplicative payment of interest or
any other amount will be required under this Agreement.

 

51

--------------------------------------------------------------------------------


 

SECTION 15.   Tax Cooperation.  (a)   Under this Agreement and the Transition
Services Agreement, GE and Genworth will furnish or cause to be furnished to
each other, upon request, as promptly as practicable, such information and
assistance relating to the Genworth Companies and the Genworth Business
(including access to books and records) as is reasonably necessary for the
filing of all Tax Returns, the making of any election related to Taxes, the
preparation for any audit by any Taxing Authority, and the prosecution or
defense of any claim, suit or proceeding relating to any Taxes or Tax Return. 
GE and Genworth will cooperate with each other in the conduct of any audit or
other proceeding related to Taxes and all other Tax matters relating to the
Genworth Companies and the Genworth Business, and each will execute and deliver
such powers of attorney and other documents as are necessary to carry out the
intent of this Agreement.  The party requesting cooperation under this
Section 15 will reimburse the other party for any actual out-of-pocket expenses
incurred in furnishing such cooperation, except that the amount of reimbursement
for any services governed by the Transition Services Agreement for the time
period specified therein shall be determined by that agreement.  All Tax records
relating to the Genworth Business will be retained for at least seven (7) years
after such records are created.

 

(b)  Pursuant to the Transition Services Agreement, for the time period
specified therein, the GE Parties will provide to Genworth and GNA certain tax
consulting, tax compliance, tax related-software, and other tax-related services
(the “GE Tax Services”) as set forth in Schedule A of the Transition Services
Agreement.  Further, for the time period specified in the Transition Services
Agreement and as set forth in Schedule B of the Transition Services Agreement,
Genworth and GNA will provide to the GE Parties certain tax-related services
(the “Genworth

 

52

--------------------------------------------------------------------------------


 

Tax Services”).  This Agreement incorporates the provisions of the Transition
Services Agreement relating to the GE Tax Services and the Genworth Tax
Services.  Any dispute relating to the performance of the GE Tax Services and
the Genworth Tax Services or the fees payable for such services will be governed
by the provisions of the Transition Services Agreement.

 

(c)  Unless there has previously been a Final Determination to the contrary,
neither Genworth nor any of its Affiliates will take any position with respect
to Taxes (including on any Tax Return or in connection with any Tax controversy)
for any Taxable Year that is inconsistent with (1) any allocation shown on the
Final Allocation Schedule, (2) any election made pursuant to Section 8, or (3)
the treatment of any payment made pursuant to Section 9 as provided in this
Agreement; provided, however, that Genworth will not be required to take any
position if (A) Genworth obtains, at its sole cost and expense, an opinion of
nationally recognized tax counsel mutually acceptable to Genworth and GE, to the
effect that there is no “substantial authority,” within the meaning of
Section 6662 of the Code, for such position, and (B) such opinion is reasonably
satisfactory in form and substance to GE.

 

(d)  GE and Genworth will promptly provide to the other a copy of any written
communication from or with the IRS or any other Taxing Authority that relates in
any respect to the treatment of the Acquisition or any related transaction
(including any communication that relates to the allocation shown on the Final
Allocation Schedule).

 

53

--------------------------------------------------------------------------------


 

SECTION 16.   Resolution of Disputes.  If any dispute arises between the parties
hereto with respect to this Agreement, then, except as provided in
Section 15(b), such dispute will be finally resolved by arbitration in which the
sole arbitrator will be a person or firm chosen mutually by GE and Genworth.  If
GE and Genworth are unable to agree on such a person or firm, then each will
designate one person and the two persons so designated will choose a third
person or firm that will be the sole arbitrator.  The parties expressly waive
and forego any right to (a) punitive, exemplary, statutorily-enhanced, or
similar damages in excess of compensatory damages, and (b) trial by jury.  The
parties agree to use commercially reasonable efforts to resolve any arbitration
within 30 days of the initiation of arbitration.  Any arbitration proceeding
will take place in New York, New York unless the parties mutually agree to
another location.  The parties agree that no appeal will lie from the
arbitration award, that they will not challenge the award for any reason in any
court, and that the arbitration award will have the force and effect of a
judgment as if a court having jurisdiction thereof has entered judgment on the
award.  The arbitration will be governed by the Federal Arbitration Act, 9
U.S.C. §§ 1-16.  The parties expressly agree that this dispute resolution
procedure governs disputes arising under this Agreement and that it supersedes
dispute resolution provisions contained in any other Transaction Documents,
including the Master Agreement.

 

54

--------------------------------------------------------------------------------


 

SECTION 17.   Survival.  Except to the extent inconsistent with applicable law,
the indemnity and payment obligations set forth in this Agreement will survive
until the date which is six months after the date of expiration of the
applicable statute of limitations (including any extensions thereof).  The right
to indemnification with respect to claims of which notice was given prior to the
expiration of the applicable survival period will survive such expiration until
such claim is finally resolved and any obligations with respect thereto are
fully satisfied.

 

55

--------------------------------------------------------------------------------


 

SECTION 18.   Amendment.  No provision of this Agreement may be waived, amended
or modified except by a written instrument signed by the GE Parties and
Genworth.

 

56

--------------------------------------------------------------------------------


 

SECTION 19.   Transfer and Similar Taxes.  All stock transfer, real estate
transfer, documentary, stamp, recording, ad valorem, and other similar Taxes
arising out of, in connection with or attributable to the Transactions and
incurred by any of the parties thereto will be borne and paid by GE.  Genworth
will use its reasonable best efforts to secure, and to cause its Affiliates to
secure, any available exemptions from any such Taxes and to cooperate with GE in
providing any information and documentation that may be necessary to obtain such
exemptions.

 

57

--------------------------------------------------------------------------------


 

SECTION 20.   Additional Provisions.  Provisions of the Master Agreement that
apply (mutatis mutandis) to this Agreement include only Sections 8.1 (Corporate
Power; Fiduciary Duty); 8.2 (Governing Law); 8.3 (Survival of Covenants); 8.5
(Notices); 8.6 (Severability); 8.7 (Entire Agreement); 8.8 (Assignment; No
Third-Party Beneficiaries); 8.9 (Public Announcements); 8.10 (Amendment); 8.11
(Rules of Construction); and 8.12 (Counterparts).

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
first above written.

 

 

GENERAL ELECTRIC COMPANY

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

By:

/s/ Dennis D. Dammerman

 

By:

/s/ James A. Parke

 

 

Name: Dennis D. Dammerman

 

 

Name: James A. Parke

 

 

Title:   Vice Chairman and Executive Officer

 

 

Title:   Vice Chairman and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

GEI, INC.

GE FINANCIAL ASSURANCE HOLDINGS, INC.

 

 

 

 

By:

/s/ Richard D’Avino

 

By:

/s/ Kathryn A. Cassidy

 

 

Name: Richard D’Avino

 

 

Name: Kathryn A. Cassidy

 

 

Title:   Senior Vice President

 

 

Title:   Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

GENWORTH FINANCIAL, INC.

 

 

 

 

 

By:

/s/ Richard P. McKenney

 

 

 

 

 

Name: Richard P. McKenney

 

 

 

 

 

Title:   Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

59

--------------------------------------------------------------------------------


 

Annex A

 

ELECTION STATEMENT

 

This Election Statement is made this      day of       , 2003, among
                    , a                          corporation (the “Ceding
Company”), and                             , a          corporation
(“Reinsurer”).

 

Unless otherwise indicated, all capitalized terms used herein shall have the
same meaning as in the [Assumption/Indemnity] Reinsurance Agreement by and
between the Ceding Company and Reinsurer dated as of                 , 2003 (the
“Reinsurance Agreement”).

 

1.                                       The Ceding Company and Reinsurer hereby
make a joint election under Treasury Regulation § 1.848-2(g)(8) (the “Joint
Election”) with respect to the Reinsurance Agreement.

 

2.                                       The Ceding Company and Reinsurer hereby
agree to include this Election Statement as an Addendum to the Reinsurance
Agreement.

 

3.                                       The Ceding Company and Reinsurer hereby
agree that the party with net positive consideration for the Reinsurance
Agreement for each Taxable Year will capitalize specified policy acquisition
expenses with respect to the Reinsurance Agreement without regard to the general
deductions limitation of Section 848(c)(1) of the Code.

 

4.                                       The Ceding Company and Reinsurer hereby
agree to exchange all necessary information pertaining to the amount of net
consideration under the Reinsurance Agreement each year to ensure consistency.

 

A-1

--------------------------------------------------------------------------------


 

5.                                       The Ceding Company will submit a
schedule to Reinsurer by [                ] of each year, of its calculation of
the net consideration for the preceding calendar year.  This schedule of
calculations will be accompanied by a statement signed by one of the Ceding
Company’s officers stating that such net consideration will be reported on any
United States federal income Tax Return filed with respect to the Ceding Company
for the preceding calendar year.

 

6.                                       Reinsurer may contest such calculation
by providing an alternative calculation to the Ceding Company by
[                ].  If Reinsurer does not so notify the Ceding Company the net
consideration as determined by the Ceding Company will be reported on any United
States federal income Tax Returns filed with respect to the Ceding Company or
Reinsurer for the preceding calendar year.

 

7.                                       If Reinsurer contests the Ceding
Company’s calculation of the net consideration, the parties will act in good
faith to reach an agreement as to the correct amount by [date].  If the Ceding
Company and Reinsurer reach agreement on an amount of the net consideration,
such amount shall be reported on any United States federal income Tax Returns
filed with respect to the Ceding Company or Reinsurer for the previous calendar
year.

 

8.                                       The Ceding Company and Reinsurer hereby
agree that the first Taxable Year for which the Joint Election is effective is
the Taxable Year ending [December 31, 2004].

 

9.                                       Reinsurer represents and warrants that
it is subject to United States taxation within the meaning of Treasury
Regulation Section 1.848-2(h).

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Election Statement has been duly executed on the day
and year first above written.

 

 

 

[CEDING COMPANY]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[REINSURER]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

A-3

--------------------------------------------------------------------------------


 

Annex B

 

ELECTION STATEMENT

 

This Election Statement is made this      day of       , 2004 between GE
Financial Assurance Holdings, Inc., a Delaware corporation (“GEFAHI”), and
                              , a                          corporation (the
“Company”).

 

WHEREAS, pursuant to the Master Agreement dated as of                   , 2003
among the General Electric Company, a New York corporation (“GE”), General
Electric Capital Corporation, a Delaware corporation (“GECC”), GEI, Inc., a
Delaware corporation (“GEI”), GE Financial Assurance Holdings, Inc., a Delaware
corporation (“GEFAHI”, and collectively with GE, GEI, and GECC, the “GE
Parties”), and Genworth Financial, Inc., a Delaware corporation (“Genworth”)
(the “Master Agreement”), Genworth has agreed, on the terms and subject to the
conditions set forth in the Master Agreement, to acquire (the “Acquisition”),
directly or indirectly, all the outstanding shares of stock of certain
subsidiaries of GE (such subsidiaries, together with Genworth, the “Genworth
Companies”) in a transaction that will constitute (as to certain of such
Genworth Companies) a qualified stock purchase within the meaning of
Section 338(d)(3) of the Code.

 

WHEREAS, pursuant to the Tax Matters Agreement dated as of
                       among the GE Parties and Genworth (the “GE-Genworth
TMA”), GE and Genworth have agreed to make a Section 338(h)(10) election with
respect to the Company in connection with the Acquisition (the “Section 338
Election”).

 

B-1

--------------------------------------------------------------------------------


 

WHEREAS, in accordance with the Section 338 Election, the Company as of the
Closing Date (“Old Company”) was treated as if it transferred all of its assets
and liabilities, including its insurance contracts, to a new Company and then
liquidated.

 

WHEREAS, pursuant to the GE-Genworth TMA, GE and Genworth have agreed to treat
the deemed transfer of insurance contracts pursuant to the Section 338 Election
as a deemed assumption reinsurance transaction (the “Deemed Reinsurance
Transaction”) for federal income tax purposes in accordance with proposed Treas.
Reg. § 1.338-11.

 

WHEREAS, GEFAHI, on behalf of Old Company, and Company wish to make an election
under Treas. Reg. § 1.848-2(g) requiring the Company to capitalize specified
policy acquisition expenses with respect to the Deemed Reinsurance Transaction
without regard to the general deductions limitation (the “Section 848
Election”).

 

WHEREAS, there is no actual reinsurance agreement in which the Section 848
Election may be made with respect to the Deemed Reinsurance Transaction, and the
parties to this Election Statement intend that, with respect to the Deemed
Reinsurance Transaction, this Election Statement be included as an addendum to
the transaction documents in accordance with Treas. Reg. § 1.848-2(g)(8)(ii).

 

NOW THEREFORE, in consideration of the foregoing and of the mutual promises,
covenants, and conditions contained in the Election Statement, the parties to
this Election Statement agree as follows:

 

B-2

--------------------------------------------------------------------------------


 

1.                                       Unless otherwise indicated, all
capitalized terms used herein shall have the same meaning as in the GE-Genworth
TMA.

 

2.                                       GEFAHI, as successor in interest to Old
Company, and the Company hereby make a joint election under Treasury Regulation
§ 1.848-2(g)(8) (the “Joint Election”) with respect to the Deemed Reinsurance
Agreement.

 

3.                                       GEFAHI and the Company hereby agree
that the Company will capitalize specified policy acquisition expenses with
respect to the Deemed Reinsurance Transaction without regard to the general
deductions limitation of Section 848(c)(1) of the Code.

 

4.                                       GEFAHI and the Company hereby agree to
exchange all necessary information pertaining to the amount of net consideration
with respect to the Deemed Reinsurance Transaction to ensure consistency.

 

5.                                       GEFAHI and the Company hereby agree
that the first Taxable Year for which the Joint Election is effective is the
Taxable Year ending on the Closing Date.

 

6.                                       The Company represents and warrants
that it is subject to United States taxation within the meaning of Treas. Reg.
§ 1.848-2(h).

 

B-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Election Statement has been duly executed on the day
and year first above written.

 

 

 

GE FINANCIAL ASSURANCE HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[THE COMPANY]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

B-4

--------------------------------------------------------------------------------


 

SCHEDULE A

 

(Part I)

 

PRO FORMA ALLOCATION OF AGGREGATE DEEMED SALE PRICE (ADSP) AND
ADJUSTED GROSSED-UP BASIS (AGUB)

 

ASSET

 

ADSP

 

AGUB

 

Cash and Short Term Investments

 

$

945,039,715

 

$

945,039,715

 

Bonds

 

22,388,030,810

 

22,388,077,157

 

Stocks and Mutual Funds

 

93,070,329

 

93,070,329

 

Mortgage Loans

 

3,020,983,900

 

3,020,983,900

 

Policy Loans

 

820,671,102

 

820,671,102

 

Other Investments

 

380,552,932

 

380,552,932

 

Receivables

 

3,465,418,505

 

3,465,418,505

 

Fixed Assets

 

22,490,255

 

22,916,885

 

Real Estate

 

17,192,414

 

17,200,636

 

SPV’s

 

552,376,359

 

556,653,583

 

Investment in Subsidiaries

 

11,681,277,744

 

11,791,684,085

 

Guaranty Fund Assessments

 

29,432,478

 

30,101,875

 

Separate Account Assets

 

108,537,641

 

108,537,641

 

Other Assets

 

760,693,834

 

760,693,834

 

Tax DAC

 

0

 

126,190,315

 

PVFP and Other Tax Intangibles

 

1,158,859,684

 

1,046,059,452

 

TOTAL ASSETS

 

$

46,444,627,703

 

$

46,573,851,945

 

 

The amounts shown above in Part I of this Schedule A reflect the totals of the
allocations for all relevant entities.  For purposes of Schedule B, a separate
allocation will be made for each relevant entity.

 

B-1

--------------------------------------------------------------------------------


 

SCHEDULE A

 

(Part II)

 

PRO FORMA SCHEDULE OF TAX BENEFIT PAYMENTS

 

 

Tax Benefit Payments
(in $)

 

 

 

4/15

 

6/15

 

9/15

 

12/15

 

Total

 

2004

 

—

 

5,573,919

 

10,939,489

 

10,916,159

 

27,429,566

 

2005

 

7,357,065

 

7,348,840

 

7,340,549

 

7,332,190

 

29,378,644

 

2006

 

11,078,182

 

11,053,242

 

11,028,099

 

11,002,751

 

44,162,275

 

2007

 

10,946,624

 

10,920,996

 

10,895,160

 

10,869,113

 

43,631,893

 

2008

 

10,132,373

 

10,109,013

 

10,085,463

 

10,061,722

 

40,388,572

 

2009

 

11,624,919

 

11,593,838

 

11,562,504

 

11,530,916

 

46,312,178

 

2010

 

14,698,718

 

14,652,598

 

14,606,103

 

14,559,230

 

58,516,648

 

2011

 

15,200,638

 

15,149,983

 

15,098,916

 

15,047,433

 

60,496,970

 

2012

 

13,119,678

 

13,075,570

 

13,031,104

 

12,986,277

 

52,212,629

 

2013

 

12,339,185

 

12,296,262

 

12,252,989

 

12,209,364

 

49,097,800

 

2014

 

9,343,851

 

9,311,873

 

9,279,634

 

9,247,133

 

37,182,491

 

2015

 

7,566,935

 

7,541,119

 

7,515,093

 

7,488,855

 

30,112,002

 

2016

 

7,578,467

 

7,551,293

 

7,523,897

 

7,496,279

 

30,149,936

 

2017

 

7,636,626

 

7,607,820

 

7,578,779

 

7,549,502

 

30,372,728

 

2018

 

8,010,956

 

7,979,050

 

7,946,885

 

7,914,458

 

31,851,348

 

2019

 

4,352,619

 

4,335,121

 

4,317,480

 

4,299,696

 

17,304,917

 

2020

 

2,330,903

 

2,321,373

 

2,311,766

 

2,302,081

 

9,266,123

 

2021

 

1,324,608

 

808,672

 

—

 

—

 

2,133,279

 

2022

 

—

 

—

 

—

 

—

 

—

 

2023

 

—

 

—

 

—

 

—

 

—

 

2024

 

—

 

—

 

—

 

—

 

—

 

2025

 

—

 

—

 

—

 

—

 

—

 

2026

 

—

 

—

 

—

 

—

 

—

 

2027

 

—

 

—

 

—

 

—

 

—

 

2028

 

—

 

—

 

—

 

—

 

—

 

2029

 

—

 

—

 

 

 

 

 

 

 

Total Tax Benefit Payments

 

 

 

 

 

 

 

 

 

$

640,000,000

 

 

B-2

--------------------------------------------------------------------------------


 

PRO FORMA SCHEDULE OF PRINCIPAL PAYMENTS
ON DEBT INSTRUMENT REFERRED TO IN SECTION 9(b)

 

 

Principal Payments
(in $)

 

 

 

4/15

 

6/15

 

9/15

 

12/15

 

Total

 

2004

 

 

 

 

 

 

 

 

 

 

 

2005

 

 

 

 

 

 

 

 

 

 

 

2006

 

 

 

 

 

 

 

 

 

 

 

2007

 

 

 

 

 

 

 

 

 

 

 

2008

 

 

 

 

 

 

 

 

 

 

 

2009

 

 

 

 

 

 

 

 

 

 

 

2010

 

 

 

 

 

 

 

 

 

 

 

2011

 

 

 

 

 

 

 

 

 

 

 

2012

 

 

 

 

 

 

 

 

 

 

 

2013

 

 

 

 

 

 

 

 

 

 

 

2014

 

 

 

 

 

 

 

 

 

 

 

2015

 

 

 

 

 

 

 

 

 

 

 

2016

 

 

 

 

 

 

 

 

 

 

 

2017

 

 

 

 

 

 

 

 

 

 

 

2018

 

 

 

 

 

 

 

 

 

 

 

2019

 

 

 

 

 

 

 

 

 

 

 

2020

 

 

 

 

 

 

 

 

 

 

 

2021

 

 

 

 

 

 

 

 

 

 

 

2022

 

 

 

 

 

 

 

 

 

 

 

2023

 

 

 

 

 

 

 

 

 

 

 

2024

 

 

 

 

 

 

 

 

 

 

 

2025

 

 

 

 

 

 

 

 

 

 

 

2026

 

 

 

 

 

 

 

 

 

 

 

2027

 

 

 

 

 

 

 

 

 

 

 

2028

 

 

 

 

 

 

 

 

 

 

 

2029

 

 

 

 

 

 

 

 

 

 

 

Total Principal Payments

 

 

 

 

 

 

 

 

 

$

 

 

 

Intentionally left blank.

B-3

--------------------------------------------------------------------------------


 

PRO FORMA SCHEDULE OF INTEREST PAYMENTS ON DEBT
INSTRUMENT REFERRED TO IN SECTION 9(b)

 

Interest Payments
(in $)

 

 

 

4/15

 

6/15

 

9/15

 

12/15

 

Total

 

2004

 

 

 

 

 

 

 

 

 

 

 

2005

 

 

 

 

 

 

 

 

 

 

 

2006

 

 

 

 

 

 

 

 

 

 

 

2007

 

 

 

 

 

 

 

 

 

 

 

2008

 

 

 

 

 

 

 

 

 

 

 

2009

 

 

 

 

 

 

 

 

 

 

 

2010

 

 

 

 

 

 

 

 

 

 

 

2011

 

 

 

 

 

 

 

 

 

 

 

2012

 

 

 

 

 

 

 

 

 

 

 

2013

 

 

 

 

 

 

 

 

 

 

 

2014

 

 

 

 

 

 

 

 

 

 

 

2015

 

 

 

 

 

 

 

 

 

 

 

2016

 

 

 

 

 

 

 

 

 

 

 

2017

 

 

 

 

 

 

 

 

 

 

 

2018

 

 

 

 

 

 

 

 

 

 

 

2019

 

 

 

 

 

 

 

 

 

 

 

2020

 

 

 

 

 

 

 

 

 

 

 

2021

 

 

 

 

 

 

 

 

 

 

 

2022

 

 

 

 

 

 

 

 

 

 

 

2023

 

 

 

 

 

 

 

 

 

 

 

2024

 

 

 

 

 

 

 

 

 

 

 

2025

 

 

 

 

 

 

 

 

 

 

 

2026

 

 

 

 

 

 

 

 

 

 

 

2027

 

 

 

 

 

 

 

 

 

 

 

2028

 

 

 

 

 

 

 

 

 

 

 

2029

 

 

 

 

 

 

 

 

 

 

 

Total Interest Payments

 

 

 

 

 

 

 

 

 

$

 

 

 

Intentionally left blank.

 

B-4

--------------------------------------------------------------------------------


 

SCHEDULE A

 

(Part III)

 

STATEMENT OF PRINCIPLES APPLIED AND METHODOLOGIES
USED IN PREPARING SCHEDULES A AND B.

 

Principle I:                                        The $167,000,000 amount of
general deductions (as defined in Section 848(c)(2) of the Code) of UFLIC for
the taxable year ending December 31, 2004 has been determined based on the 2004
statutory operating plan (“OP Plan”) projections prepared as part of Business
Planning & Analysis (“BP&A”) forecasting.

 

Principle II:                                    The total amounts of general
deductions (as defined in  Section 848(c)(2) of the Code) for the calendar year
ending December 31, 2004 have been determined based on the 2004 Op Plan
projections prepared as part of BP&A forecasting.  Such amounts have been
allocated between the portion of the calendar year 2004 ending on the Closing
Date and the remainder of such calendar year on a ratable daily basis.  Such
amounts (assuming that the Closing Date will be May [  ], 2004) are as set forth
below.

 

Insurance Company

 

Pre-Closing Amount

 

Post-Closing Amount

 

 

 

 

 

 

 

GE Capital Assurance Company

 

$

257,315,300

 

$

392,184,009

 

 

 

 

 

 

 

Professional Insurance Company

 

$

8,493,844

 

$

12,945,790

 

 

 

 

 

 

 

GE Group Life Assurance Company

 

$

76,732,057

 

$

116,950,238

 

 

 

 

 

 

 

Brookfield Life Assurance Company

 

$

2,608,914

 

$

3,976,345

 

 

Principle III:                                The total amounts of specified
policy acquisition expenses (“SPAE”), as defined in Section 848(c) of the Code,
for the post-closing portion of the calendar year ending December 31, 2004
(excluding SPAE resulting from the deemed assumption reinsurance transaction
described in Section 8(c) of the Tax Matters Agreement), have been determined
based on the OP Plan financial projections prepared as part of BP&A
forecasting.  Such amounts (assuming that the Closing Date will be May [  ],
2004) are as set forth below.

 

Insurance Company

 

Amount

 

 

 

 

 

GE Capital Assurance Company

 

$

85,842,755

 

 

 

 

 

Professional Insurance Company

 

$

1,919,890

 

 

 

 

 

GE Group Life Assurance Company

 

$

784,813

 

 

 

 

 

Brookfield Life Assurance Company

 

$

7,946,518

 

 

B-5

--------------------------------------------------------------------------------


 

Principle IV:                                Income, deductions, and other
relevant items for the period beginning January 1, 2004 and ending December 31,
2004 will be allocated between (A) the period beginning January 1, 2004 and
ending on the Closing Date, and (B) the period beginning on the day after the
Closing Date and ending on December 31, 2004, based on (1) interim financial
statements prepared as of April 30, 2004, and (2) extrapolation of the average
daily results for the period beginning on January 1, 2004 and ending on
April 30, 2004 (excluding any items not arising in the ordinary course of
business) to the Closing Date.

 

Principle V:                                    For purposes of determining
amortization of premium and accrual of discount, securities of the type reported
in NAIC Annual Statement Schedule D (except for stock of parents, subsidiaries,
and affiliates) owned by each Genworth Company at the beginning  of the day
after the Closing Date will have projected principal paydowns as forecast by GE
Asset Management at the time of the acquisition of such securities (taking into
account any adjustments made by GE Asset Management on or before March 15,
2004).(1)

 

Principle VI:                                All securities of the type referred
to in Principle V owned by any Genworth Company at the beginning of the day
after the Closing Date (and owned by such Genworth Company or any other Genworth
Company on December 31, 2028) will be deemed sold to an unrelated third party
for cash on December 31, 2028.  For the avoidance of doubt, this Principle VI
will not be taken into account in determining the amortization of premium and
accrual of discount (which amortization and accrual is governed solely by
Principle V).

 

Principle VII:                            All intercompany accounts receivable
owned by any Genworth Company at the beginning of the day after the Closing Date
will be deemed paid on the first anniversary of the Closing Date.

 

Principle VIII:                        All other accounts receivable arising in
the ordinary course of business owned by any Genworth Company at the beginning
of the day after the Closing Date will be deemed paid on the second anniversary
of the Closing Date.

 

--------------------------------------------------------------------------------

(1)                                  For purposes of preparing Schedule A,
amortization of premium and accrual of discount has been determined with regard
to I.R.C. §§ 171 and 811, and the resulting schedule of projected paydowns has
been multiplied by a factor of 1.8.  Such method of estimation will not be used
in preparing Schedule B.

 

B-6

--------------------------------------------------------------------------------


 

Principle IX:                               Mortgage loans owned by any Genworth
Company at the beginning of the day after the Closing Date will have projected
principal paydowns based on the average weighted life as of February 15, 2004,
as determined in the valuation model provided by Goldman Sachs in its draft
valuation report dated March 23, 2004.  For the avoidance of doubt, no
adjustments will be made for any change in facts after February 15, 2004.

 

Principle X:                                   The hypothetical tax liability
referred to in Section 9(a)(2)(i)(A) of the Tax Matters Agreement will be
determined by treating the tax basis of each asset (other than the stock of a
Genworth Company) acquired by Genworth in the Transaction as being equal to the
tax basis of such asset in the hands of the transferor; provided, however, that
if any such item was not an asset in the hands of the transferor, then the
hypothetical tax liability referred to in Section 9(a)(2)(i)(A) of the Tax
Matters Agreement will be determined by treating such asset as having a tax
basis equal to zero.  If none of the elections contemplated by Section 8 of the
Tax Matters Agreement had been made, the tax basis of any goodwill, going
concern value, and any other intangible asset in the hands of Genworth would
have been equal to a total amount of $60 million.

 

Principle XI:                               Policy loans owned by any Genworth
Company at the beginning of the day after the Closing Date will have projected
principal paydowns based on the assumptions reflected in the calculations used
in preparing Schedule A, without taking into account any change in facts after
the date on which such assumptions were prepared (other than changes in the
principal amounts of such policy loans and interest rates).

 

Principle XII:                           Each derivative owned by any Genworth
Company at the beginning of the day after the Closing Date will have projected
reversal patterns based on (i) reversal on the expiration date of the contract,
or (ii) in the case of contracts relating to perpetual critical terms match and
S&P options, straight-line amortization to the expiration date.(2)

 

Principle XIII:  Special purpose vehicles (“SPV’s”) owned by any Genworth
Company at the beginning of the day after the Closing Date will have projected
reversal patterns based on straight-line amortization over the expected life (as
determined by GE Asset Management at the time of the formation of the SPV) for
the underlying asset, with the exception of SPV’s with $600,000 or less in basis
step-up, in which case no reversal pattern will be used.

 

--------------------------------------------------------------------------------

(2)                                  Solely for purposes of Schedule A, only
those derivative contracts owned by a Genworth Company on March 18, 2004 have
been taken into account, and it has been assumed that the Closing Date will be
May [  ], 2004.  Such method of estimation will not be used in preparing
Schedule B.

 

B-7

--------------------------------------------------------------------------------


 

Principle XIV:                       Each Genworth Company will have taxable
income as reflected in the projections used in preparing Schedule A.

 

Principle XV:                           Each of the Principles stated in Part
III of this Schedule A will be conclusively presumed correct and will be applied
(in preparing Schedule B and making any adjustments thereto) even though it may
be determined that such Principle is actually contrary to fact.

 

B-8

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Schedule B will be prepared after Closing pursuant to Section 8(b) of the Tax
Matters Agreement.

 

B-9

--------------------------------------------------------------------------------


 

SCHEDULE C

 

SCHEDULE OF TAX BENEFIT PAYMENTS PURSUANT TO
SECTION 9(a)(2)(iii)(A) OF THE TAX MATTERS AGREEMENT

 

6/15/2004

 

$

3,195,916

 

 

 

 

 

9/15/2004

 

$

7,922,397

 

 

 

 

 

12/15/2004

 

$

7,908,902

 

 

B-10

--------------------------------------------------------------------------------


 

SCHEDULE D

 

The items shown on this Schedule D are as follows:

 

(1)                                  any compensation described in
Section 9(a)(1)(ii);

 

(2)                                  any Section 338 Election made in respect of
any Genworth Company that is a foreign corporation within the meaning of
Section 7701(a)(5) of the Code;

 

(3)                                  any increase or decrease in the basis of
the stock of any Genworth Company (other than a Genworth Company in respect of
which a Section 338 Election is made) as a result of the Transaction (other than
the Reinsurance Transactions); and

 

(4)                                  any other item (including as the result of
any  Life/Non-Life Election made by Genworth) not reflected in Schedule B that
results from the Transaction (other than the Reinsurance Transactions), that is
contingent on one or more events subsequent to the Closing Date, that is not an
item specified in clause (i), (ii), (iii), (v), or (vi) in Section 8(b), that is
not attributable to the breach of any covenant hereunder, and that has the
effect of increasing or reducing the aggregate income tax liability of the
Genworth Companies for taxable years beginning after the Closing Date.

 

B-11

--------------------------------------------------------------------------------
